July 26, 2012




                                    JUDGMENT

                   The Fourteenth Court of Appeals
          JEREMIAH JAMAR DAVIS A/K/A JEREMIAH DAVIS, Appellant

NO. 14-12-00073-CR                           V.
NO. 14-12-00074-CR
                           THE STATE OF TEXAS, Appellee
                         ________________________________

      These causes were heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in judgment. The Court
orders the judgment AFFIRMED, and that this decision be certified below for
observance.

       We further order that all costs incurred by reason of these appeals be paid by the
appellant unless he is adjudged indigent and not responsible for the costs.